The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicant’s amendments/remarks received August 23, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-30, 41, 56-61 are canceled.  Claims 31-40, 42-55, 62, 63-64 are under consideration.

Priority:  This application claims benefit of provisional application 62/693192, filed July 2, 2018.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34, 35-36, 37, 38, 40, 43-47, 52, 62, 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Soker et al. (US 20100215717; IDS 08.01.19, previously cited) and Sun et al. (US 20120010728; IDS 02.13.20, previously cited).
Cumming et al. disclose preparing a collagenous lenticule comprising removing corneal tissue from a donor, cross-linking the collagen fibrils in the tissue to inhibit swelling of the tissue, shaping the tissue to provide a lenticule of a selected form and thickness (at least col. 2 line 49 to col. 3 line 6, col. 4 lines 1-10), where the lenticule is shaped for corneal implantation (at least col. 3 lines 3-12).  Cumming et al. disclose cross-linking by glutaraldehyde (col. 2 lines 12-13, lines 55-57, col. 4 lines 11-12).  Cumming et al. do not teach radiation to induce cross-linking or compacting (compressing) the collagen.
Soker et al. also disclose a collagenous lenticule comprising a lenticular body derived from human cornea tissue for implantation (at least paragraphs 0008-0010), where the corneal tissue is decellularized (at least paragraphs 0008, 0020, 0023-0024).  Soker et al. disclose corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024).  Soker et al. disclose comparison between native corneal stromas and decellularized stromas show similar mechanical behavior (at least paragraph 0042).  
Sun et al. disclose methods for shaping tissue matrices to conform to anatomic structures to be treated (at least paragraph 0004).  Various human tissues can be used to produce products for treating patients, where the donor tissues can be completely decellularized to yield acellular tissue matrices in the method for shaping tissue matrices (at least paragraphs 0026-0027).  Sun et al. disclose that while chemical cross-linking can be used to form a stable three-dimensional structure, excessive cross-linking can alter biological properties of the tissue and chemical cross-linking agents may be harmful to patients when implanted in the patient (at least paragraph 0030).  Sun et al. disclose a method for shaping a tissue matrix comprising selecting a collagen-containing tissue matrix, partially dehydrating the tissue matrix, applying mechanical forces to the tissue matrix, and exposing the tissue matrix to radiation, where the matrix forms a stable three-dimensional shape (at least paragraph 0031).  The three-dimensional shape can be selected to conform to any anatomic structure and/or to perform any desired structural or functional task in or on a patient’s body (at least paragraph 0032).  Sun et al. disclose radiation causes a small degree of tissue cross-linking sufficient to produce a stable three-dimensional structure (at least paragraph 0042).  It is further disclosed that the process of shaping tissue products includes partially dehydrating tissues, where it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes used to partially dehydrate the tissue matrix including applying mechanical forces to the tissues, i.e. compressing the tissue (at least paragraphs 0037, 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed collagenous lenticule comprising a lenticular body derived from a corneal donor source having an anterior surface and a posterior surface and wherein the lenticular body comprises collagen that has been partially dehydrated (or compacted) and wherein the collagen has been at least partially cross-linked by radiation, and wherein the collagenous lenticule exhibits sufficient optical clarity for use as an intracorneal implant (instant claims 31-32).  The motivation to do so is given by the prior art.  Cumming et al. disclose preparing a collagenous lenticule comprising removing corneal tissue from a donor and cross-linking the collagen fibrils in the tissue with glutaraldehyde to inhibit swelling of the tissue.  Sun et al. disclose alternatively, radiation can introduce cross-links to a collagen-containing tissue matrix to form a stable three-dimensional structure in a method for shaping tissue matrices to conform to anatomic structures, where the collagen has been partially dehydrated by compression (or compaction).  The three-dimensional shape can be selected to conform to any anatomic structure and/or to perform any desired structural or functional task in or on a patient’s body (Sun et al.).  Therefore, one of ordinary skill would have reasonable motivation to incorporate the compression or compaction step to partially dehydrate the collagen and the radiation step of Sun et al., for the glutaraldehyde cross-linking agent of Cumming et al., to stabilize the donor corneal tissue in a method of forming a collagenous lenticule for corneal implantation because Sun et al. disclose in a process of shaping tissue products, it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable and radiation can be used in place of chemical cross-linking agents to induce tissue cross-linking to produce stable three-dimensional structures.  One of ordinary skill would have a reasonable expectation of success because Sun et al. disclose a tissue product from any human or animal tissue containing an extracellular matrix can be selected and shaped (at least paragraphs 0025-0027).
Regarding the instant limitation that the collagen “has been compacted to exhibit a collagen concentration greater than 15%” (i.e. instant claim 31), it would have been obvious to arrive at the claimed collagen concentration by routine optimization in view of the prior art.  It is disclosed in the instant specification that “compression” encompasses compaction by application of pressure or by other techniques such as vacuum or centrifugal force-driven water extraction (paragraph 0068 of the application publication).  As noted above, Sun et al. disclose that it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes to partially dehydrate the tissue matrix include applying mechanical forces to the tissues, i.e. compressing the tissue (at least paragraphs 0037, 0040).  Sun et al. disclose extracting water, i.e. 51%, 43% (at least paragraphs 0052, 0060) from the collagenous tissue material.  Therefore, compacting or compressing the collagen extracts water from the collagen, thereby increasing its concentration.  Therefore, it would have been obvious to arrive at the recited collagen compaction to exhibit a collagen concentration greater than 15% by routine optimization in view of Sun et al. 
Regarding the instant limitation that the “compacted, crosslinked collagen substantially retains layered collagen arrangement of the corneal donor source” (instant claim 31), as noted above, it is known that corneal tissue comprises layers of tissue and/or collagen (Soker et al. paragraphs 0021, 0023-0024).  It is further disclosed in Sun et al. that the collagen fibers in the collagen-containing tissue matrix are reoriented after partial dehydration and radiation treatment and did not significantly alter the structure and stability of the collagen fibers and the tissue matrix (at least paragraph 0055, 0058, 0065).  Therefore, one of ordinary skill would have reasonable expectation that the compacted and cross-linked collagen in the donor corneal source as disclosed in the teachings of the prior art “substantially retains layered collagen arrangement of the corneal donor source” since Sun et al. disclose that the structure and stability of the collagen fibers are not altered after partial dehydration (compaction) and radiation treatment (cross-linking).
Regarding the instant limitation that the collagenous lenticule exhibits sufficient optical clarity for use as an intracorneal implant (instant claim 31), Soker et al. disclose it is known that corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024) and that the collagen fibrils are parallel to the planar surfaces, allowing for transparency (at least paragraphs 0024, 0038).  One of ordinary skill would have reasonable expectation that the collagenous lenticule disclosed in Cumming et al. and incorporated with the compression/compaction step to partially dehydrate the collagen and the radiation step of Sun et al. will exhibit sufficient optical clarity for use as an intracorneal implant because Sun et al. disclose the selected collagen-containing tissue matrix shaped by compression/compaction to partially dehydrate the collagen and a radiation step can be selected to conform to any anatomic structure and/or to perform any desired structural or functional task in or on a patient’s body (at least paragraph 0032) and that reorientation of the collagen fiber with partial dehydration and radiation treatment did not significantly alter the structure and stability of the collagen fibers and the tissue matrix (at least paragraph 0055, 0058, 0065).
Regarding instant claim 32, one of ordinary skill would have reasonable expectation that layers of collagen are cross-linked because it is disclosed cross-links are formed in the collagen-containing tissue matrix when exposed to radiation, which forms a stable three-dimensional shape (Sun et al.).
Regarding instant claims 33, Sun et al. disclose the donor tissues can be completely decellularized to yield acellular tissue matrices in the method for shaping tissue matrices (at least paragraphs 0026-0027) and Soker et al. also disclose that harvested corneal tissue is decellularized (at least paragraphs 0008, 0035-0036, 0037-0038, 0042).
Regarding instant claim 34, Cumming et al. disclose the lenticule is shaped for placement in a patient’s eye (at least col. 3 lines 3-12) and Sun et al. disclose the three-dimensional shape can be selected to conform to any anatomic structure and/or to perform any desired structural or functional task in or on a patient’s body (at least paragraph 0032).  
Regarding instant claim 37, Sun et al. disclose elimination of immunogenic epitopes from the collagen-containing material by one or more enzymatic treatments to remove immunogenic epitopes (at least paragraphs 0085-0087).
Regarding instant claim 38, Sun et al. disclose a pattern of crosslinking when the collagen-containing tissue matrix is exposed to radiation (at least paragraph 0031), where the three-dimensional shape can be selected to conform to any anatomic structure and/or to perform any desired structural or functional task in or on a patient’s body (at least paragraph 0032); therefore, the collagen-containing tissue matrix can be deemed to adhere when implanted.
Regarding instant claim 40, Cumming et al. disclose the lenticule will maintain clarity in the eye of the patient (at least col. 2 lines 40-44) and Soker et al. also disclose a collagenous lenticule comprising a lenticular body derived from human cornea tissue for implantation (at least paragraphs 0008-0010).
Regarding instant claims 45-47, it is noted that the instant claims are still drawn to a collagenous lenticule regardless of its placement in a container having the recited intended properties.  Therefore, the collagenous lenticule of Cumming et al. in view of Sun et al. can be deemed to render instant claims 45-47 obvious because Cumming et al. in view of Sun et al. disclose a collagenous lenticule that is structurally the same as the claimed collagenous lenticule and can be further placed in a container (Cumming et al. col. 3 line 5).
Regarding instant claim 43, Sun et al. disclose in a process of shaping tissue products, it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable (at least paragraph 0036); therefore, Sun et al. reasonable disclose fluid depletion.  It would have been obvious to arrive at the claimed fluid depleted collagenous material exhibiting a collagen concentration of 15% or greater by routine optimization in view of Sun et al.  See also the reasons noted above.
Regarding instant claim 44, Sun et al. disclose the shaped tissue products can be terminally sterilized with additional radiation (at least paragraphs 0046-0047).
Regarding instant claim 52, as noted above, Cumming et al. disclose that the lenticule will maintain clarity in the eye of the patient (at least col. 2 lines 40-44) and Sun et al. disclose the donor tissues can be completely decellularized to yield acellular tissue matrices in the method for shaping tissue matrices (at least paragraphs 0026-0027), where the collagen-containing tissue matrix is partially dehydrated (or compressed/compacted) and exposed to radiation (partially cross-linked) (at least paragraphs 0031).  Sun et al. disclose partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable (at least paragraph 0036) and radiation causes a small degree of tissue cross-linking sufficient to produce a stable three-dimensional structure (at least paragraph 0042).
Regarding instant claims 52, 62-63, as noted above, it is disclosed in the instant specification that “compression” encompasses compaction by application of pressure or by other techniques such as vacuum or centrifugal force-driven water extraction (paragraph 0068 of the application publication).  As noted above, Sun et al. disclose that it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes to partially dehydrate the tissue matrix include applying mechanical forces to the tissues, including blot-drying the tissue, compressing the tissue, centrifugation (at least paragraphs 0037, 0040, 0052).  Therefore, Sun et al. can be deemed to disclose compacting the collagen in a direction generally perpendicular to its lamellar structure.  Further, one of ordinary skill would have reasonable expectation that the compacted, crosslinked collagen substantially retained layered collagen rearrangement of the corneal donor source and exhibits sufficient optical clarity for the reasons already noted above for instant claim 31.
Regarding instant claims 63-64, as noted above, Sun et al. can be deemed to disclose compacting the collagen in a direction generally perpendicular to its lamellar structure.  Further, it would have been obvious to arrive at the claimed collagen concentration by routine optimization in view of the prior art.  As noted above, Sun et al. disclose that it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes to partially dehydrate the tissue matrix include applying mechanical forces to the tissues, i.e. compressing the tissue (at least paragraphs 0037, 0040).  Sun et al. disclose extracting water, i.e. 51%, 43% (at least paragraphs 0052, 0060) from the collagenous tissue material.  Therefore, compacting or compressing the collagen extracts water from the collagen, thereby increasing its concentration.  Therefore, it would have been obvious to arrive at the recited collagen compaction to exhibit a collagen concentration greater than 15%, 30%, etc. by routine optimization in view of Sun et al.  Additionally, as noted above, Soker et al. disclose it is known that corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024) and that the collagen fibrils are parallel to the planar surfaces, allowing for transparency (at least paragraphs 0024, 0038).  It is further disclosed in Sun et al. that the collagen fibers in the collagen-containing tissue matrix are reoriented after partial dehydration and radiation treatment and did not significantly alter the structure and stability of the collagen fibers and the tissue matrix (at least paragraph 0055, 0058, 0065).  Therefore, one of ordinary skill would have reasonable expectation that the compacted and cross-linked collagen in the donor corneal source as disclosed in the teachings of the prior art “substantially retains layered collagen arrangement of the corneal donor source” since Sun et al. disclose that the structure and stability of the collagen fibers are not altered after partial dehydration (compaction) and radiation treatment (cross-linking), and further that the collagen fibrils in each layer substantially retains their parallel arrangement, thereby allowing for sufficient optical clarity.  
Regarding instant claims 35-36, Cumming et al. disclose the thickness of the lenticules can be formed to the desired thickness depending upon the refractive powers required of the various lenticules (col. 3 lines 3-5).  Soker et al. disclose a collagenous lenticule comprising a lenticular body derived from human cornea tissue for implantation (at least paragraphs 0008-0010).  Soker et al. disclose the lenticule has a thickness of between 50 and 200 micrometers (paragraph 0008) and a diameter of 8 mm (paragraph 0067).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed collagenous lenticule having a disc-like shape, a diameter of about 8 mm, and a thickness of between 50-200 micrometers (instant claims 35-36).  The motivation to do so is given by the prior art.  Cumming et al. disclose the thickness of the lenticules can be formed to the desired thickness depending upon the refractive powers required of the various lenticules (col. 3 lines 3-5).  Sun et al. disclose in a process of shaping tissue products, it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable and radiation can be used in place of cross-linking agents to induce tissue cross-linking to produce stable three-dimensional structures.  It is disclosed that collagenous lenticules derived from cornea tissue for implantation can have a thickness of between 50 and 200 micrometers and a diameter of about 8 mm (Soker et al.).  Therefore, one of ordinary skill would have reasonable motivation to shape the thickness and/or diameter of the collagenous lenticule from donor corneal tissue where the lenticule has a thickness of between 50 and 200 micrometers and a diameter of 8 mm.  One of ordinary skill would have a reasonable expectation of success because it is disclosed that a collagenous lenticule can be designed to have the dimensions including a thickness of 50 and 200 micrometers and a diameter of 8 mm for corneal implantation.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 103 rejection are the same as previously noted and incorporated herein.
Applicant asserts that as an initial matter, Sun et al. is simply directed to the structure and stability of the individual collagen fibers and not to the arrangement of the collagen fibers; in fact, the entire teachings of Sun et al. are directed to changing the orientations of the collagen fibers relative to their orientations in a tissue which the matrix is produced.  See, e.g. Sun at paragraph 0031.
Applicant’s remarks are not persuasive.  As previously noted, it is disclosed that most tissues when first harvested from an animal or cadaver donor, retain the general shape of the original tissue source (Sun et al. paragraph 0029); for some applications it may be beneficial to control the shape of the tissue products (at least paragraph 0030).  As already noted, Sun et al. disclose methods for shaping tissue matrices to conform to anatomic structures to be treated (at least paragraph 0004) and to conform to any anatomic structure and/or to perform any desired structural or functional task in or on a patient’s body (at least paragraph 0032).  Therefore, while the process of Sun et al. changes the initial orientation of some of the collagen fibers from the harvested tissue (paragraph 0031), Sun et al. disclose reorientation of the collagen fibers by mechanical forces to realign the collagen fibers (at least paragraphs 0058, 0065), where it is expressly disclosed that reorientation of the collagen fiber with partial dehydration and radiation treatment did not significantly alter the structure and stability of the collagen fibers and the tissue matrix (at least paragraph 0055, 0058, 0065).  Therefore, it would be obvious that the collagen fibers within the acellular harvested tissue substantially retain their natural structure and form, including their arrangement in the harvested tissue intended for implantation.
Regarding Applicant’s remarks that there is no mention of corneal stroma in Sun  et al. as a source of collagen fibers and that Sun et al. do not provide any recognition regarding the unique rearrangement of collagen fibers in the cornea that allows the cornea to provide sufficient optical clarity for vision, the remarks are not persuasive.  Sun et al. has already disclosed that the methods for shaping tissue matrices is applicable to any anatomic structural and/or to perform any desired structural or functional task (see above).  Further, Sun et al. is cited as a 103 reference with at least Soker et al., which disclose that collagenous lenticules comprising a lenticular body derived from human cornea tissue for implantation can be obtained from decellularized corneal tissue (at least paragraphs 0008-0010, 0020, 0023-0024).  Soker et al. disclose corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024).  Soker et al. disclose comparison between native corneal stromas and decellularized stromas show similar mechanical behavior (at least paragraph 0042).  It is further known that corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024) and that the collagen fibrils are parallel to the planar surfaces, allowing for transparency (at least paragraphs 0024, 0038).
As already noted, Sun et al. disclose that the collagen fibers in the collagen-containing tissue matrix are reoriented after partial dehydration and radiation treatment and did not significantly alter the structure and stability of the collagen fibers and the tissue matrix (at least paragraph 0055, 0058, 0065).  Therefore, one of ordinary skill would have reasonable expectation that the compacted and cross-linked collagen in the donor corneal source as disclosed in the teachings of the prior art “substantially retains layered collagen arrangement of the corneal donor source” since Sun et al. disclose that the structure and stability of the collagen fibers are not altered after partial dehydration (compaction) and radiation treatment (cross-linking), and further that the collagen fibrils in each layer substantially retains their parallel arrangement, thereby allowing for sufficient optical clarity.  
Sun et al. disclose that while chemical cross-linking can be used to form a stable three-dimensional, excessive cross-linking can alter biological properties of the tissue and chemical cross-linking agents may be harmful to patients when implanted in the patient (at least paragraph 0030).
As noted above, Cumming et al. disclose using a glutaraldehyde chemical cross-linking agent to inhibit swelling and to shape and form a stable collagenous lenticule for corneal implantation.
Therefore, Sun et al. reasonably disclose an alternative to chemical cross-linking agents to thereby avoid excessive cross-linking and/or harmful effects.  Sun et al. disclose shaping a tissue matrix comprising selecting a collagen-containing tissue matrix, partially dehydrating the tissue matrix, applying mechanical forces to the tissue matrix, and exposing the tissue matrix to radiation (i.e. partial crosslinking), where the matrix forms a stable three-dimensional shape (at least paragraphs 0031, 0032, 0036, 0042).
See also the reasons noted on at least p. 10-15 of the June 8, 2022 non-final office action.
Regarding Applicant’s remarks on instant claim 52, the remarks are not persuasive.  As noted above, Soker et al. disclose it is known that corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024) and that the collagen fibrils are parallel to the planar surfaces, allowing for transparency (at least paragraphs 0024, 0038).  It is further disclosed in Sun et al. that the collagen fibers in the collagen-containing tissue matrix are reoriented after partial dehydration and radiation treatment and did not significantly alter the structure and stability of the collagen fibers and the tissue matrix (at least paragraph 0055, 0058, 0065).  Therefore, one of ordinary skill would have reasonable expectation that the compacted and cross-linked collagen in the donor corneal source as disclosed in the teachings of the prior art “substantially retains layered collagen arrangement of the corneal donor source” since Sun et al. disclose that the structure and stability of the collagen fibers are not altered after partial dehydration (compaction) and radiation treatment (cross-linking), and further that the collagen fibrils in each layer substantially retains their parallel arrangement, thereby allowing for sufficient optical clarity.  
Regarding Applicant’s remarks on claim 63, the remarks are not persuasive.  As noted above, Sun et al. can be deemed to disclose compacting the collagen in a direction generally perpendicular to its lamellar structure.  Further, it would have been obvious to arrive at the claimed collagen concentration by routine optimization in view of the prior art.  As noted above, Sun et al. disclose that it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes to partially dehydrate the tissue matrix include applying mechanical forces to the tissues, i.e. compressing the tissue (at least paragraphs 0037, 0040).  Sun et al. disclose extracting water, i.e. 51%, 43% (at least paragraphs 0052, 0060) from the collagenous tissue material.  Therefore, compacting or compressing the collagen extracts water from the collagen, thereby increasing its concentration.  Therefore, it would have been obvious to arrive at the recited collagen compaction to exhibit a collagen concentration greater than 15%, 30%, etc. by routine optimization in view of Sun et al.  Additionally, as noted above, Soker et al. disclose it is known that corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024) and that the collagen fibrils are parallel to the planar surfaces, allowing for transparency (at least paragraphs 0024, 0038).  It is further disclosed in Sun et al. that the collagen fibers in the collagen-containing tissue matrix are reoriented after partial dehydration and radiation treatment and did not significantly alter the structure and stability of the collagen fibers and the tissue matrix (at least paragraph 0055, 0058, 0065).  Therefore, one of ordinary skill would have reasonable expectation that the compacted and cross-linked collagen in the donor corneal source as disclosed in the teachings of the prior art “substantially retains layered collagen arrangement of the corneal donor source” since Sun et al. disclose that the structure and stability of the collagen fibers are not altered after partial dehydration (compaction) and radiation treatment (cross-linking), and further that the collagen fibrils in each layer substantially retains their parallel arrangement, thereby allowing for sufficient optical clarity.  
For at least these reasons, the 103 rejection is maintained.

Claims 31, 36, 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Soker et al. (US 20100215717; IDS 08.01.19, previously cited), Sun et al. (US 20120010728; IDS 02.13.20, previously cited), and Patel et al. (1995 Journal of Refractive Surgery 11:  100-105; previously cited).  The teachings of Cumming et al., Soker et al., and Sun et al. over at least instant claim 31 is noted above.  As noted above, Cumming et al., Soker et al., and Sun et al. disclose a collagenous lenticule comprising a lenticular body derived from a corneal donor source having an anterior surface and a posterior surface and where the lenticular body comprises collagen that has been partially dehydrated (or compacted) to a concentration greater than 15% and further comprises collagen that been at least partially cross-linked by radiation, to produce three-dimensional structures.
Cumming et al. disclose the thickness of the lenticules can be formed to the desired thickness depending upon the refractive powers required of the various lenticules (col. 3 lines 3-5).  Cumming et al. disclose donor corneal tissue obtained from among others pig, cows, primates, etc. (col. 3 lines 14-18). 
Soker et al. also disclose a collagenous lenticule comprising a lenticular body derived from human cornea tissue for implantation (at least paragraphs 0008-0010).  Soker et al. disclose the lenticule has a thickness of between 50 and 200 micrometers (paragraph 0008) and a diameter of 8 mm (paragraph 0067).  Soker et al. disclose it is known that corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024) and that the collagen fibrils are parallel to the planar surfaces, allowing for transparency (at least paragraphs 0024, 0038).  Soker et al. disclose obtaining corneal tissue from a human cadaveric donor (paragraph 0034).  
Patel et al. disclose the refractive index varies from the anterior and posterior corneal surfaces (p. 100).  Patel et al. disclose the mean refractive index of human corneal stroma anterior and posterior surfaces are 1.380 and 1.373, respectively (p. 100, 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed collagenous lenticule exhibiting a refractive index greater than 1.377, shaped from donor corneal tissue including humans (instant claims 48-51).  The motivation to do so is given by the prior art.  Cumming et al. disclose the thickness of the lenticules can be formed to the desired thickness depending upon the refractive powers required of the various lenticules (col. 3 lines 3-5).  Sun et al. disclose in a process of shaping tissue products, it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable and radiation can be used in place of cross-linking agents to induce tissue cross-linking to produce stable three-dimensional structures.  Soker et al. also disclose a collagenous lenticule comprising a lenticular body derived from human cornea tissue for implantation, where the lenticule has a thickness of between 50 and 200 micrometers and a diameter of 8 mm.  It is disclosed the cornea is commonly regarded as having a refractive index of either 1.376 or 1.377 (Patel et al. p. 100).  It is disclosed that the mean refractive index of human corneal stroma anterior and posterior surfaces are 1.380 and 1.373 respectively (Patel et al.).  Therefore, one of ordinary skill would have reasonable motivation to shape the thickness of the collagenous lenticule from donor corneal tissue where the lenticule exhibits a gradient in refractive index and a refractive index greater than 1.377.  One of ordinary skill would have a reasonable expectation of success because it is known that human corneal stroma can have a refractive index greater than 1.378.
Regarding instant claim 36, Patel et al. disclose central thickness of a typical human cornea is 520 μm (p. 102).

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Cumming et al. and Sun et al. are the same as noted above. 
The deficiency of Patel et al. to not teach the combination of compaction and cross-linking are reasonably remedied by at least Sun et al. for the reasons already noted above.

Claims 31, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Soker et al. (US 20100215717; IDS 08.01.19, previously cited), Sun et al. (US 20120010728; IDS 02.13.20, previously cited) and Morishige et al. (2011 Investigative Ophthalmology & Visual Science 52(2):  911-915; previously cited).  The teachings of Cumming et al., Soker et al., and Sun et al. over at least instant claim 31 is noted above.  As noted above, Cumming et al., Soker et al., and Sun et al. disclose a collagenous lenticule comprising a lenticular body derived from a corneal donor source having an anterior surface and a posterior surface and where the lenticular body comprises collagen that has been partially dehydrated (or compacted) to a concentration greater than 15% and further comprises collagen that been at least partially cross-linked by radiation, to produce three-dimensional structures.  Soker et al. disclose it is known that corneal tissue comprises layers of tissue and/or collagen (at least paragraphs 0021, 0023-0024) and that the collagen fibrils are parallel to the planar surfaces, allowing for transparency (at least paragraphs 0024, 0038).
Morishige et al. disclose the collagen lamellae in the anterior stroma of human cornea are highly organized, well interwoven, and densely packed, contributing to maintenance of the 3D structure of the anterior stroma (p. 914).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further increase the cross-linking at an anterior surface region of the collagenous lenticule of Cumming et al., Soker et al., and Sun et al. so that the collagen is more densely packed (instant claim 39).  The motivation to do so is given by Morishige et al., which disclose the collagen lamellae in the anterior stroma of human cornea are well interwoven and densely packed, contributing to maintenance of the 3D structure of the anterior stroma.  One of ordinary skill would have a reasonable expectation of success because Sun et al. disclose radiation induces cross-linking, which assists in maintaining a three-dimensional shape.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Cumming et al. and Sun et al. are the same as noted above.    
The deficiency of Morishige et al. to not teach the combination of compaction and cross-linking are reasonably remedied by at least Sun et al. for the reasons already noted above.

Claims 31, 42, 52, 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Soker et al. (US 20100215717; IDS 08.01.19, previously cited), Sun et al. (US 20120010728; IDS 02.13.20, previously cited) and Knox et al. (US 20120310223; previously cited).  The teachings of Cumming et al., Soker et al., and Sun et al. over at least instant claims 31 and 52 are noted above.  As noted above, Cumming et al., Soker et al., and Sun et al. disclose a decellularized collagenous lenticule comprising a lenticular body derived from donor corneal tissue that has been partially dehydrated (or compacted) and at least partially cross-linked.   
Knox et al. disclose modifying the refractive index of ocular tissues for correcting and/or optimizing vision (at least paragraph 0003).  For ophthalmic applications, it is of particular interest to write structures that have low scattering and high optical quality (paragraph 0146).  Knox et al. disclose correcting higher-order aberrations to minimize the effects of “rainbow,” which is a diffraction-based effect, where structures having reduced line spacing to 0.7 to 0.5 microns reduces the “rainbow” effect (paragraph 0152).
It would have been obvious to one of ordinary skill to further modify the collagenous lenticule of Cumming et al., Soker et al., and Sun et al. by correcting aberrations to minimize scattering as suggested by Knox et al., thereby arriving at the claimed scattering angles by routine optimization (instant claims 42, 53-55).   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Knox et al. disclose correcting ocular tissues to optimize vision by minimizing or reducing scattering.  Therefore, it would have been obvious to arrive at the claimed scattering angel of less than 4 arcminutes because the prior art discloses reducing scattering for optimal vision.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining Cumming et al. and Sun et al. are the same as noted above.  
The deficiency of Knox et al. to not teach the combination of compaction and cross-linking are reasonably remedied by at least Sun et al. for the reasons already noted above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-40, 42-55, 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 21-22 of copending Application No. 16330080 (‘080) (reference application) in view of Sun et al. (supra), Soker et al. (supra), Morishige et al. (supra), Knox et al. (supra), and Patel et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘080 application claims are drawn to a decellularized corneal lenticule comprising a lenticular body derived from donor corneal tissue having an anterior surface and a posterior surface formed to provide the lenticule with a desired shape.  The ‘080 application claims differ from the instant claims by not reciting that the decellularized corneal lenticule is partially dehydrated (or compacted) to a concentration greater than 15% and is partially cross-linked.  However, in view of the teachings of at least Sun et al. above, it would have been obvious to arrive at the recited collagen compaction to exhibit a collagen concentration greater than 15% and to partially cross-link the collagenous lenticule of the ‘080 application claims, in view of Sun et al., because it is disclosed partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable and it is disclosed cross-links assist in forming or maintaining the stability of the three-dimensional structure of the tissue product.  One of ordinary skill would have a reasonable expectation of success because Sun et al. disclose a tissue product from any human or animal tissue containing an extracellular matrix can be selected, cross-linked, and shaped.  Regarding the additional limitations recited in the instant claims that may not be recited in the ‘080 application claims, including having an anterior surface region having a greater collagen density, scattering angel less than 1 arcminute, a refractive index greater than native corneal stromal tissue, it would have been obvious to further incorporate or arrive at the additional properties with the collagenous lenticule of the ‘080 application claims in view of the teachings of Sun et al., Soker et al., Morishige et al., Knox et al., and Patel et al. noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  Applicant has not provided any new remarks regarding the nonstatutory double patenting rejection over the ‘080 application.  The nonstatutory double patenting rejection over the ‘080 application is maintained for the reasons noted above and previously noted. 
As noted above, it is disclosed in the instant specification that “compression” encompasses compaction by application of pressure or by other techniques such as vacuum or centrifugal force-driven water extraction (paragraph 0068 of the application publication).  Therefore, compacting or compressing the collagen extracts water from the collagen, thereby increasing its concentration.   
As noted above, Sun et al. disclose that it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes to partially dehydrate the tissue matrix include applying mechanical forces to the tissues, i.e. compressing the tissue (at least paragraphs 0037, 0040).  Sun et al. disclose extracting water, i.e. 51%, 43% (at least paragraphs 0052, 0060) from the collagenous tissue material.  Therefore, it would have been obvious that compressing the collagenous tissue matrix material as disclosed in Sun et al. would also increase the collagen concentration since Sun et al. disclose the same step or process disclosed for extracting water from the collagen.  Therefore, it would have been obvious to arrive at the recited collagen compaction to exhibit a collagen concentration greater than 15% by routine optimization and/or in view of Sun et al.  As noted above, Sun et al. disclose partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable (paragraph 0036) and cross-links assist in forming or maintaining the stability of the three-dimensional structure of the tissue product (paragraph 0044).

Claims 31-40, 42-55, 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17251677 (‘677) (reference application) in view of Sun et al. (supra), Soker et al. (supra), Morishige et al. (supra), Knox et al. (supra), and Patel et al. (supra).  Although the claims are not identical, they are not patentably distinct from each other because the ‘677 application claims recite a decellularized corneal lenticule comprising a lenticular body derived from donor corneal tissue having an anterior surface and a posterior surface formed to provide the lenticule with a desired shape (see ‘677 application claims 1 and 21), where the collagen is partially cross-linked, and where the collagen is compacted or compressed to exhibit a collagen concentration greater than 15% (see ‘677 application claim 29).  Therefore, the ‘677 application claims appear to recite a collagenous lenticule that appears to be structurally and/or materially similar to the collagenous lenticule of the instant claims.  Regarding the additional limitations recited in the instant claims, it is noted that additional limitations also appear to be recited in the ‘677 application claims.  However, any limitations recited in the instant claims that are not explicitly recited in the ‘677 application claims, including having an anterior surface region having a greater collagen density, scattering angel less than 1 arcminute, a refractive index greater than native corneal stromal tissue, it would have been obvious to further incorporate or arrive at the additional properties with the collagenous lenticule of the ‘677 application claims in view of the teachings of Sun et al., Soker et al., Morishige et al., Knox et al., and Patel et al. noted above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  Applicant has not provided any new remarks regarding the nonstatutory double patenting rejection over the ‘677 application.  The nonstatutory double patenting rejection over the ‘677 application is maintained for the reasons noted above. 

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656